DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 5/3/2022 that has been entered, wherein claims 1-27 are pending and claims 21-27 are withdrawn.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 21-27 directed to an invention non-elected with traverse in the reply filed on 1/4/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Claim Rejections - 35 USC § 112
The rejection of claim 9 under 35 USC 112 is withdrawn after Applicant’s amendment of 5/3/2022.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “an integrated device coupled to the plurality of first interconnects and the plurality of second interconnects of the substrate, wherein the integrated device is coupled to the plurality of first interconnects through a plurality of first solder interconnects, wherein the integrated device is coupled to the plurality of second interconnects through a plurality of second solder interconnects, wherein the integrated device vertically overlaps with (i) a first portion of the substrate that includes the first portion of the solder resist layer and the plurality of first interconnects and (ii) a second portion of the substrate that includes the second portion of the solder resist layer and the plurality of second interconnects, and wherein the first portion of the substrate laterally surrounds the second portion of the substrate.”

Claims 2-10 depend on claim 1 and are allowed.

Regarding independent claim 11, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the integrated device is coupled to the means for high-density interconnection and to the means for interconnection through means for solder interconnection, wherein the integrated device vertically overlaps with (i) an integrated device escape portion of the substrate that includes the first portion of the solder resist layer and the means for high-density interconnection and (ii) a non-escape portion of the substrate that includes the second portion of the solder resist layer and the means for interconnection, and wherein the integrated device escape portion of the substrate laterally surrounds the non-escape portion of the substrate.”

Claims 12-20 depend on claim 12 and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of claim 21-27 directed to an invention non-elected with traverse as outlined above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892